Citation Nr: 0615334	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right eye disorder 
(claimed as central retinal vein occlusion).


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to May 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

This claim was last before the Board in July 2005, at which 
time it was remanded for the completion of additional 
development.  The Board is satisfied that all action 
requested on remand is complete, such that it may now proceed 
with a decision on the matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
establish that the veteran's currently diagnosed and claimed 
right eye disorder (central retinal vein occlusion) is 
etiologically related to active service.


CONCLUSION OF LAW

A right eye disorder (claimed as central retinal vein 
occlusion) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that with respect to this claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, letters dated in August 2003, April 2004, 
October 2004, and August 2005 fully satisfied the VCAA's duty 
to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Through these communications, the 
veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, and the April 2004 and August 2005 letters also 
indicated that he should give VA any relevant information or 
evidence in his possession.  Moreover, although these VCAA 
letters were not sent prior to the initial adjudication of 
the veteran's claim, this was not prejudicial to him, because 
he was subsequently provided with adequate notice, followed 
by a readjudication of his claim with issuance of a 
supplemental statement of the case (SSOC) in January 2006.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  In addition, as the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to notice of the 
appropriate disability rating or effective date to be 
assigned (i.e., in the event of an award of service 
connection) are accordingly rendered moot, and so no further 
notice is necessary at this time.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records, VA medical records, and all adequately identified 
private medical records have been obtained for his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  In addition, the veteran was 
accorded a VA examination in January 2005.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, the case is ready for 
appellate review.



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, private medical records, 
and statements and argument provided by the veteran in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

For the reasons that follow, the Board finds that the 
evidence preponderates against the claim, such that it must 
deny entitlement to service connection for a right eye 
disorder at this time.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The veteran reported that he developed a right eye central 
retinal vein occlusion in service, in either 1966 (on his 
March 2000 claim form) or 1974 (to a private medical 
practitioner in April 1998).  He also testified in November 
2002 that his problems began in service between 1971 and 
1972, and that he first sought treatment for his right eye 
problem in 1972, when he was advised to see a specialist who 
would visit his service department hospital in two weeks.  He 
stated that he then saw the specialist, was prescribed 
glasses, and then kept getting progressively worse from the 
time of his service retirement in 1974 to the present.  

The veteran's service medical records reflect no reported or 
documented eye trouble on examination in September 1949, 
December 1951, March 1959, March 1962, November 1962,  
November 1965, and February 1968.  On periodic examination in 
April 1971, the veteran's eyes were normal, but for a finding 
of colorblindness.  In August 1972, the veteran complained of 
problems reading, with headaches and blurry vision.  He was 
then given a prescription for glasses, to correct near vision 
problems to bilateral 20/20 visual acuity.  Then, at the time 
of his service retirement examination in January 1974, 
colorblindness was again found, but his corrected visual 
acuity was 20/20 bilaterally for distant vision and 20/30 for 
near vision.  On a follow-up clinical eye examination a day 
later, the veteran was noted to have hyperopia and 
presbyopia, but also corrected visual acuity to 20/20 
bilaterally (with implementation of a change in his glasses 
prescription).  Hyperopia is defined as farsightedness.  See 
Dorland's Illustrated Medical Dictionary, 29th Edition, page 
852.  Presbyopia is defined as the physiologic loss of 
accommodation in the eyes in advancing age.  Id. at page 
1440. 

After VA clinical evaluation in March 1978 that documented 
marked tortuosity of the vessels, neovascularization, and 
microaneurysms of the right eye, the problem was classified 
as a congenital vascular abnormality of the retinal 
vasculature of the right eye, a diagnosis that was continued 
at a subsequent evaluation in that month.  Then, after 
another evaluation at the end of March 1978, a VA neurologist 
reported that there was no evidence of white matter disease, 
such as multiple sclerosis (MS), and stated that the age of 
onset was very unlikely to be representative of MS.  He then 
advised that the most common cause of internuclear 
opthalmoplegia at the veteran's age or older was vascular, as 
in diabetes mellitus or high blood pressure.  He then 
diagnosed congenital vascular malformation of the retinal 
right eye.

A March 1981 VA optometry referral noted possible impending 
venous occlusion.  In January 1982, a periodic service 
department examination report noted the veteran's complaints 
of periodic blurred vision, but there were no reported 
abnormal findings.  In September 1986, a VA opthalmological 
evaluation resulted in diagnoses including an old and 
possibly congenital tortuous retinal right eye vessel.  A 
January 1992 VA clinical evaluation report noted blurry 
vision in the right eye, and findings of hyperopia and 
presbyopia.  After VA evaluation in March 1992, the diagnosis 
was right hemianopsia in the right eye with hyperopia, 
astigmatism, and presbyopia.  In an August 1994 VA report, 
the veteran was noted to have increasing episodes of diplopia 
of questionable etiology.  After VA clinical evaluation in 
October 1997, the diagnosis was decreased right eye visual 
acuity of unknown etiology, possibly a cavernous hemangioma 
versus retinal telagectism versus capillary hemangioma.

The veteran also submitted his private treatment records 
dated from November 1997 to January 1999.  A November 1997 
report noted a diagnosis of ischemic central retinal vein 
occlusion in the right eye.  An April 1998 record reflected 
the veteran's report that in 1974, the veins on the back of 
his right eyeball ruptured.  This report also noted that he 
had an extensive right eye ischemic branch vein occlusion 
with early anterior segment neovascularization.  These 
records then reflect that, even after eye surgery, the 
diagnosis was basically continued as central retinal vein 
occlusion.  

A July 1999 VA outpatient treatment record noted that the 
veteran had 20/40 vision in one eye, but no light perception 
in the other.  Then, after an April 2000 VA opthalmologic 
evaluation, the diagnosis was central retinal vein occlusion.

In January 2005, the veteran underwent a VA eye examination 
with claims file review.  The examiner noted the veteran's 
report that his problem with the veins in the back of his 
right eye began in 1971 or 1972, but that he underwent no 
treatment at that time.  The veteran also stated that his 
vision remained poor at that time, but that he thought it 
could be related to his service duties.  He reported that he 
had no history of either diabetes mellitus or high blood 
pressure.  After clinical evaluation, the examiner's 
diagnosis was an old right eye central retinal vein 
occlusion, noted to be unrelated to the veteran's service 
duties.  

The Board observes that at the time of the veteran's 
retirement from service, he had developed refractive error 
that did not exist at the time of his entry into active 
service (although his visual acuity was correctable to 20/20 
vision with the use of glasses).  This particular disorder, 
however, is not deemed to be a disability under VA law.  
38 C.F.R. § 3.303(c).   As well, in March 1978, two VA 
medical practitioners classified the beginnings of the 
veteran's current eye problem as congenital, and congenital 
disorders are also not eligible for service connection under 
the law.  Id.  Finally, the January 2005 VA examiner, who had 
an opportunity to review the entire record, take a history 
from the veteran, and conduct a clinical evaluation, opined 
that the current disorder, most commonly described as central 
retinal occlusion of the right eye, was not related to active 
service.  

The Board is aware of the ongoing nature of the development 
of the disability at issue, as described in the medical 
records summarized above.  Moreover, the Board is also aware 
of the veteran's report that this problem was discovered in 
service, on subsequent medical reevaluation after his August 
1972 clinical evaluation.  The RO, however, was apparently 
unable to locate any such documentation of this later 
evaluation.  As well, the veteran did not report this 
evaluation or the diagnosed occlusion problem that resulted 
from that evaluation on his January 1974 report of medical 
history, and it was not documented on the January 1974 report 
of medical examination or on the extensive January 1974 eye 
evaluation report from an assessment that occurred on the day 
following that service exit examination.

Therefore, in light of all of the above, the Board concludes 
that because there is no medical record to document the 
existence of the current right eye disability until after 
service discharge, and because there are only unfavorable 
etiological opinions of record (and no favorable opinions), 
an award of service connection to the veteran for a right eye 
disorder is not warranted at this time.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
the veteran's assertion that his current disorder was 
diagnosed in service, or that it is otherwise etiologically 
related to active service, to be competent medical evidence 
in support of this appeal.
 
In reviewing this appeal, the Board has also been cognizant 
of the benefit of the doubt rule.  Again, however, the 
preponderance of the evidence is against the claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence - a state of 
relative equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye disorder (claimed as 
central retinal vein occlusion) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


